 

Case 20-10343-LSS Doc3774 Filed 05/12/21 Page1of2

| FILED
Mr 06, 407 . 28} MAY 12 -AM 9 Ot,
| us Banngibih, —-
Aves. Lov Sate Swlastas _PISTRICY OF DEL AGOUR:

BM Bataan Cae
Bik Ward. V8 ho

Winweot VE Ae

le. Cn io
hp Aue Verte

THe ve III Sng, so, eto. rei tomate rover,
WAN DME (ie. teousMACiondds. Ih A FATAL ULOKEL, A Lane, takin evan,

—ARPIE OC 00 CHL reales ok ao oh Au ae ounce Got Meot ao
Aor LL x Motaen UA.

| Umut pe AS mac Bi Hie fot Neoiy fa ed Aud moti aM Die,
fA WAL Pa nts, Wa AORTA nena wc 18. ied Oa
PANT fa’! NE JOM Me abt fo Caot ANKE OL eH I
IN ins IM LEE BMOAMONGS AND ANKE of LO leet reds Wud RROD <b MMe.
Sante OF 4000 vee en santuanien Ne aS fe aeuct for D-jat ted ws
SWUED ME Deck ‘trol NOH \ mons pla eyLAl 4 awa Coo. Ie weds
ALL KR Radurtol DKS fOr pad fo Nowe fe Het > Creal’ Me har toCtemnpnect
duers of re cecarions lth Miers Leal tt the, Aae 210,02 OTK mex
KE mE, l\e Ronee, eh xaffA Jo ORO Ata etd 400 Guin Amd BO flan TK Pin

Augie Nvsnant, Yn wet 4 on 6 oa Yay He oh.
) ull HN Vand meet spb ens Wael | ne 2 a 4 pom Lat ‘Aton pen.
YC 4018, | Wa otis 4o na a (aL tol yor Mat Gas 3
Penta, Aid need wntinte, Bt 1 tempts pus nC oonerivannl
NE Lee sutince | pent yeorlnl UNte te NE of }2-you op . 1 Lad
NO punt & cedar. Hk pate WAAR KARE Quad one, & ure 2
Case 20-10343-LSS Doc3774 Filed 05/12/21 Page 2 of 2

Me D-tes 0 aid Ho eotouet OEY fier oon OL BEL van mae ty
iort. VW Die Wak AY DL ThE WL \ We,

| Paseo HUAN Yd OY AS ANIRQE SOUR BUMS BlaUL foL YoKL
One byt “WO,O0D * x UML VE Diftaatd iK4o & Gitte totale OL A SENS
OE AMUN: NEON ALINE WoL eK PAR, BL Ae Uatrme ied Ge fart otaeltartion
Od WA TUK BR \ 00S of HWS GAD fal WO pid & Devitoline
Foye Yad pals.

Yo tomentose AE ous ied GUA 8 ere, det haa’ Aon
_GONINMLY FOU HK REID 0 ME ont. | UNA FOL AS Room Sone
AUmMs Oud. | Wat AC rgaorr. ) Vat to Be ome Weod . | Udon, ole
OF aM tt AcduMAs Age

Tn \Oo'le Mtb, FL IN Oko, AS ACR. | HII Nom BIT ONQEE FLO
QL paw ote. HueleL | A Kt PeMolau FOU LK RROD AT dun
Oat WORE ob nee tet. | Ne aL DA RRIE OLO UL OMG FOAL, THO

“A Couwnol ) vata te ay 8 Joy teaGes tot. Lee) LobMWRe mL Leet Yt

AO NE NAS A Ada.

Hy na Sa) AOC, He JOM of DLL 1H MUMS Als mart OF ALL TG
fe Sums 17 BSA ONE me At \eNe ody AND Wak LE cok> WE Bul

LPL ift-

Qespaatur Quentin Tax S® par of fe, 202,

 
